DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 2, 10, 18, 19 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faber (US 2012/00046867 A1) in view of Murray (US 4,428,902).

Regarding claim 1, Faber discloses a shielded apparatus for analysis of materials via gamma activation analysis (Fig.2), including:
a) a conversion target 215;

c) a neutron attenuation shield 207-209 adjacent to and substantially surrounding the x-ray attenuation shield 206; and
d) a gamma attenuation shield 219 adjacent to and substantially surrounding the neutron attenuation shield 207-209 (Fig.2).

Further regarding claim 1, Faber does not specifically disclose that the conversion target generates x-rays when irradiated by electrons from an accelerator.  Faber teaches the common practice of activating gamma rays using a neutron source 201 (linear accelerator bombarding a target 215, pars.0031 and 0050).
Murray teaches the common practice of activating gamma rays for gamma activation analysis using x-rays 12 generated from a target irradiated by an electron accelerator 10.  In this manner, the efficiency of the gamma activation in the sample is improved for a stronger signal (col.1, lines 16-27).
It would have been obvious to one of ordinary skill in the art at the time of the invention for Faber to use an x-ray source generated from an electron accelerator, as suggested by Murray, in order to improve the efficiency of the gamma activation from the sample for improved detection accuracy, as taught by Murray.

With respect to claim 2, Murray teaches that the electron accelerator is capable of generating x-rays as high as 19 MeV, where the energy is determined by the materials being analyzed (col.2, lines 13-22).


With respect to claim 10, Faber further discloses that the gamma attenuation shield 219 has a thickness which is proportional to the thickness of the neutron attenuation shield 207-209 (shielding gamma radiation generated from the sample 202 and from the neutron capture in the neutron attenuation shield).

With respect to claim 18, Faber further discloses that the x-ray attenuation shield 206 is constructed from lead (par.0056).

With respect to claim 19, Faber further discloses that the neutron attenuation shield 207-209 is constructed from a polymer material having a hydrogen density of approximately 0.1 g/cm3 (HDPE, par.0060).

With respect to claim 24, Faber further discloses that the gamma attenuation shield 219 is constructed from lead or steel or both (par.0060).



Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faber and Murray, as applied to claim 19, in view of Lundberg (US 3,781,564).

Faber does not specifically disclose that the polymer material includes boron or lithium.  Faber teaches providing the HDPE (208) and boron (209) shielding layers of the neutron attenuation shield separately (par.0060).
Lundberg teaches the practice of providing a polymer and a boron compound together in the same layer of neutron shielding 16 (col.2, line 63, through col.3, line 16) in order to minimize the intensity of the gamma radiation caused by the neutron capture in the polymer (col.3, lines 17-19).  In this manner, the amount of gamma ray shielding is reduced, further increasing the efficiency of the shielding.
It would have been obvious to one of ordinary skill in the art at the time of the invention for Faber to include the boron in the polymer material, as taught by Lundberg, in order to efficiently capture the neutrons while minimizing the gamma emission, thus reducing the amount of needed gamma attenuation shielding.

Claim 5-9 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faber and Murray, as applied to claim 1, in view of Hsu (US 2017/0072223 A1).

With respect to claims 5 and 6, Faber does not specifically disclose that the thickness of the x-ray attenuation shield 206 varies relative to the direction of the electron beam, although the skilled artisan recognizes that the neutrons will not emit isotropically in the embodiment due to the linear accelerator bombarding the target 215 (pars.0031 and 0050).
The prior art combination of Faber and Murray also results in a directional radiation source, where Murray teaches that the accelerator-based x-ray system enables a predictably directional radiation source (col.2, lines 26-28).
Hsu teaches the practice of providing radiation shielding commensurate with the 3D radiation dose from the x-ray target caused by the electron beam, where the distribution predictably shows greater radiation dose in the direction of the electron beam, and less to the sides (90 degrees) and behind (180 degrees) of the target with respect to the direction of the electron beam (Figs.4 and 10, also see shield thicknesses of collimators 810 and 910 with respect to the x-ray targets 802 and 902, respectively, Figs.18A-19B).  Providing the optimal amount of radiation shielding where it is needed minimizes size, weight and cost (see at least Abstract).
It would have been obvious to one of ordinary skill in the art at the time of the invention for the prior art combination of Faber and Murray to have the thickness of the x-ray attenuation shield at 90 degrees from the electron beam direction be within 60%-80%, or approx. 75%, of the thickness of the x-ray attenuation shield in the forward direction, and to have the thickness of the x-ray attenuation shielding at 180 degrees from the electron beam direction be within 25%-50%, or approx. 50%, of the thickness of the x-ray attenuation shield in the forward direction, as suggested by Hsu, in order to provide the optimal shielding for reduced size, weight and/or cost, as taught by Hsu.

With respect to claim 7, Faber does not specifically disclose that the thickness of the x-ray attenuation shield 206 varies relative to the direction of the electron beam, although the skilled artisan recognizes that the neutrons will not emit isotropically in the embodiment due to the linear accelerator bombarding the target 215 (pars.0031 and 0050).
The prior art combination of Faber and Murray also results in a directional radiation source, where Murray teaches that the accelerator-based x-ray system a predictably directional radiation source (col.2, lines 26-28).
Hsu teaches the practice of providing radiation shielding commensurate with the 3D radiation dose from the x-ray target caused by the electron beam, where the distribution predictably shows greater radiation dose in the direction of the electron beam, and less to the sides (90 degrees) and behind (180 degrees) of the target with respect to the direction of the electron beam (Figs.4 and 10, also see shielding thicknesses of collimators 810 and 910 with respect to the x-ray targets 802 and 902, respectively, Figs.18A-19B).  The shield thicknesses are determined based on the TVL properties of each shielding material and the desired radiation levels outside of the shield at prescribed distances (Figs.5-9).  Hsu further teaches that providing the optimal amount of radiation shielding where it is needed minimizes size, weight and cost (see at least Abstract).
It would have been obvious to one of ordinary skill in the art at the time of the invention for the prior art combination of Faber and Murray to have the thickness of the x-ray attenuation shield in the forward direction be estimated based on the TVL and a desired radiation level at a given location from the x-ray conversion target for a given x-ray intensity, as suggested by Hsu, in order to provide the optimal shielding for reduced size, weight and/or cost, as taught by Hsu.

With respect to claim 8, Faber does not specifically disclose that the thickness of the neutron attenuation shield 207-209 varies relative to the direction of the electron beam although the skilled artisan recognizes that the neutrons will not emit isotropically in the embodiment due to the linear accelerator bombarding the target 215 (pars.0031 and 0050).
The prior art combination of Faber and Murray also results in a directional radiation source, where Murray teaches that the accelerator-based x-ray system enables a predictably directional radiation source (col.2, lines 26-28).
Hsu teaches the practice of providing radiation shielding commensurate with the 3D radiation dose from the x-ray target caused by the electron beam, where the distribution predictably shows greater radiation dose in the direction of the electron beam, and less to the sides (90 degrees) and behind (180 degrees) of the target with respect to the direction of the electron beam (Figs.4 and 10, also see shield thicknesses of collimators 810 and 910 with respect to the x-ray targets 802 and 902, respectively, Figs.18A-19B).  The shield thicknesses are determined based on the TVL properties of each shielding material and the desired radiation levels outside of the shield at prescribed distances (Figs.5-9).  Hsu further teaches that providing the optimal amount of radiation shielding where it is needed minimizes size, weight and cost (see at least Abstract).
Since the x-ray radiation in the Faber/Murray prior art combination activates gamma radiation in the sample 202, then the skilled artisan recognizes that the intensity of the neutrons is going to proportionally follow the x-rays, both in intensity and direction.
It would have been obvious to one of ordinary skill in the art at the time of the invention for the prior art combination of Faber and Murray to have the thickness of the neutron attenuation shield in the forward direction be estimated based on the TVL and a desired radiation level at a given location from the x-ray conversion target, as suggested by Hsu, in order to provide the optimal shielding for reduced size, weight and/or cost, as taught by Hsu.

With respect to claim 9, Faber does not specifically disclose that the thickness of the neutron attenuation shield 207-209 varies relative to the direction of the electron beam although the skilled artisan recognizes that the neutrons will not emit isotropically in the embodiment due to the linear accelerator bombarding the target 215 (pars.0031 and 0050).
The prior art combination of Faber and Murray also results in a directional radiation source, where Murray teaches that the accelerator-based x-ray system enables a predictably directional radiation source (col.2, lines 26-28).
Hsu teaches the practice of providing radiation shielding commensurate with the 3D radiation dose from the x-ray target caused by the electron beam, where the distribution predictably shows greater radiation dose in the direction of the electron beam, and less to the sides (90 degrees) and behind (180 degrees) of the target with respect to the direction of the electron beam (Figs.4 and 10, also see shield thicknesses of collimators 810 and 910 with respect to the x-ray targets 802 and 902, respectively, Figs.18A-19B).  The shield thicknesses are determined based on the TVL properties of each shield material and the desired radiation levels outside of the shield (Figs.5-9).  Hsu further teaches that providing the optimal amount of radiation shielding where it is needed minimizes size, weight and cost (see at least Abstract).
Since the x-ray radiation in the Faber/Murray prior art combination activates gamma radiation in the sample 202, then the skilled artisan recognizes that the intensity of the neutrons is going to proportionally follow the x-rays, both in intensity and direction.
It would have been obvious to one of ordinary skill in the art at the time of the invention for the prior art combination of Faber and Murray to have the thickness of the neutron attenuation shield 207-209 at an angle of 180 degrees from the electron beam direction measured relative to the location of the conversion target in a rearward direction is 50%-100% of the thickness in the forward direction, as suggested by Hsu, in order to provide optimal shielding with the least amount of material to reduce size, weight and cost, as taught by Hsu.

With respect to claim 25, Faber does not specifically disclose that the thickness of the x-ray attenuation shield 206 or the neutron attenuation shield 207-209 varies relative to the direction of the electron beam although the skilled artisan recognizes that the neutrons will not emit isotropically in the embodiment due to the linear accelerator bombarding the target 215 (pars.0031 and 0050).
The prior art combination of Faber and Murray also results in a directional radiation source, where Murray teaches that the accelerator-based x-ray system enables a predictably directional radiation source (col.2, lines 26-28).
Hsu teaches the practice of providing radiation shielding commensurate with the 3D radiation dose from the x-ray target caused by the electron beam, where the distribution predictably shows greater radiation dose in the direction of the electron beam, and less to the sides (90 degrees) and behind (180 degrees) of the target with respect to the direction of the electron beam (Figs.4 and 10, also see shielding thicknesses of collimators 810 and 910 with respect to the x-ray targets 802 and 902, respectively, Figs.18A-19B).  The shielding thicknesses are determined based on the TVL properties of each shielding material and the desired radiation levels outside of the shielding (Figs.5-9).  Hsu further teaches that providing the optimal amount of radiation shielding where it is needed minimizes size, weight and cost (see at least Abstract).
Since the x-ray radiation in the Faber/Murray prior art combination activates gamma radiation in the sample 202, then the skilled artisan recognizes that the intensity of the neutrons is going to proportionally follow the x-rays, both in intensity and direction.
It would have been obvious to one of ordinary skill in the art at the time of the invention for the prior art combination of Faber and Murray to have the thickness of the x-ray attenuation shield 206 decrease with increasing angle from the electron beam direction measured relative to the location of the conversion target 215, as taught by Hsu; and further, it would have been obvious to one of ordinary skill in the art at the time of the invention for the prior art combination of Faber and Murray to have the thickness of the neutron attenuation shield 207-209 decrease with increasing angle from the electron beam direction measured relative to the location of the conversion target 215, as suggested by Hsu, in order to provide optimal shielding with the least amount of material to reduce size, weight and cost, as taught by Hsu.

Claim 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faber and Murray in view of Tickner (Ref.#1 IDS filed 1/11/2021).

With respect to claims 26 and 27, the prior art combination of Faber and Murray as applied to claim 1 applies here.
Faber does not specifically disclose the relationship of the linear accelerator to the target 215 or to the shielding arrangement.
The Faber/Murray prior art combination teaches the general arrangement of having the x-ray emitting portion of the linear accelerator 10 housed within the x-ray/neutron/gamma shielding 15 (Murray, Fig.1).
Tickner teaches a more specific arrangement where the linear accelerator is housed within the x-ray/neutron/gamma shielding (steel block), where the shielding is tapered such that there is a relatively wide head portion housing the x-ray conversion target and sample and a relatively narrow tail portion housing at least part of the electron accelerator (Fig.1).  In this manner, the shielding is commensurate with the intensity of the radiation, thus optimizing the amount or shielding where it is most needed, thus reducing size, weight and cost.
It would have been obvious to one of ordinary skill in the art at the time of the invention for the prior art combination of Faber and Murray to have the x-ray, neutron and gamma shielding to have a relatively wide head portion housing the x-ray conversion target and sample and a relatively narrow tail portion housing at least part of the linear accelerator, as taught by Tickner, in order to provide optimal shielding at minimal expense, as understood in the art.

Claim 1, 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tickner (Ref.#1 IDS filed 1/11/2021) in view of Faber (US 2012/0046867 A1).

Regarding claims 1 and 26, Tickner discloses a shielded x-ray radiation apparatus for analysis of materials via gamma activation analysis (Fig.1), including:
a) an electron accelerator (LINAC);
b) an x-ray conversion target (“convertor target”) which generates x-rays when the electron accelerator directs an electron beam having an electron beam direction at the x-ray conversion target;
c) an x-ray attenuation shield (steel) including an elongate cavity to house the x-ray conversion target and incorporating a region to accommodate a sample (Fig.1);
d) a neutron attenuation shield (concrete bunker); and
e) a gamma attenuation shield (steel); where
f) the neutron shield is adjacent to and substantially surrounds the x-ray attenuation shield (concrete bunker); and where
g) the electron accelerator is housed within the x-ray shielding (Fig.1).

Further regarding claim 1, Tickner does not specifically disclose that the gamma attenuation shield is adjacent to and substantially surrounds the neutron attenuation shield.
Faber discloses a portable gamma activation analysis apparatus where the bombarded target 215 (pars.0031 and 0050) and the sample 202 are shielded by x-ray shielding 206, neutron shielding 207-209 that is adjacent to and substantially surrounds the x-ray shielding 206, and gamma shielding 219 that is adjacent to and substantially surrounds the neutron shielding 207-209 (Fig.2).  In this manner, gamma radiation generated by either the target 215, sample 202, and/or the neutron shielding 207-209 and not attenuated by the x-ray shielding 206 is blocked from harming personnel outside of the facility (pars.0059-0060).  By doing so, the instrument is capable of being transported to a site for expedient measurement (pars.0011-0015).  This is in stark contrast to the hulking steel shielding of Tickner housed in a concrete bunker with a maze entrance hallway at a research facility far from the site from which a given sample is extracted.
It would have been obvious to one of ordinary skill in the art at the time of the invention for Tickner to have a nested x-ray/neutron/gamma attenuation shield arrangement, as suggested by Faber, in order to provide a substantially more compact instrument for cost-effective sample analysis, as taught by Faber.



With respect to claim 27, Tickner further discloses that the shielding includes:
h) a relatively wide head portion housing the x-ray conversion target and the sample; and
i) a relatively narrow portion housing at least part of the electron accelerator.

Allowable Subject Matter
Claims 11-17, 28 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

With respect to claim 11, the prior art further teaches a removable plug configured to insert the sample into the elongate cavity (see the attached WIPO document, as well as US patent document to Aude).  However, the prior art neither teaches nor reasonably suggests that the removable plug includes adjacent blocks of material, each block having a thickness and a composition which substantially matches the thickness and composition of a corresponding one of the x-ray, neutron and gamma-ray attenuation shields, as required by the combination as claimed.
Claims 12-17 are objected to by virtue of their dependence upon claim 11.

With respect to claim 28, the prior art neither teaches nor reasonably suggests the additional limitation of having a support casing housed within the x-ray attenuation shield and configured to support the x-ray conversion target and the sample, as required by the combination as claimed.  Faber supports the target 215 and the sample 202 in separate housings, while Tickner supports the sample in a rectangular aluminum tube and does not specify the nature of the support structure for the x-ray conversion target.
Claim 29 is objected to by virtue of its dependence upon claim 28.

Response to Arguments
Applicant's arguments with respect to the 35 USC 103 rejection of claim 1 over Faber in view of Murray have been fully considered but they are not persuasive. Applicants argue that Murray uses the x-rays to measure the amount of coal present, and as such, provides an unreasonable substitution for the neutron source of Faber.  The Examiner respectfully disagrees with the conclusion.
Faber teaches the practice of measuring gamma rays emitted by the sample, where the gamma rays are activated by bombarding the sample with neutrons, in order to determine properties of the sample.  Murray also teaches the practice of measuring gamma rays emitted by the sample (via detectors 16), where the gamma rays are activated by bombarding the sample with high-energy x-rays, in order to determine properties of the sample (see at least the Abstract and col.1, lines 22-27).  Murray further teaches that the x-ray activation of the gamma emission is a functionally equivalent substitution for neutron activation of the gamma emission (col.1, lines 16-27), with the advantages of requiring less shielding (col.1, lines 16-19), having a superior sensitivity and speed to that of neutron activation (col.1, lines 16-19), having a predictable direction of radiation propagation (col.2, lines 26-28), and being able to tune the x-ray energies to excite gamma rays from the desired constituents of the sample (col.2, lines 13-22).  As such, it is reasonable for Faber to substitute an x-ray source for the neutron source in order to realize these advantages for analyzing a given sample.
It is true that Murray also measures the x-ray intensity above and below the sample (via detectors 17a and 17b).  This is for providing yet another advantage of correcting the gamma measurements in real time based on the amount of material in the sample being measured (col.1, line 63, through col.2, line 3).
For at least these reasons, Applicants’ arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884



/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884